Order entered November 5, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-18-00822-CR

                           WILLIAM TRAVIS HENDRIX, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82997-2017

                                          ORDER
       Before the Court is the State’s November 4, 2019 Motion for Extension of Time to File

State’s Brief. We GRANT the motion and ORDER the brief received November 4, 2019 filed

as of the date of this Order.


                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE